Dissenting Opinion by
Mr. Justice Eagen:
With all due deference to the majority of this Court, I am compelled to dissent. I would affirm the order of the Superior Court.
The Court’s analysis presumes there are two primary interests at stake, that of the State to protect its citizens and that of the mother to follow her religious convictions. The difficulty, and what I believe to be the fatal flaw in this reasoning, is that too little consideration and attention is given to the interests of .the health and well-being of this young boy. Although the mother’s religious beliefs must be given the fullest protection and respect, I do not believe the mother’s religious convictions should be our primary consideration. As Mr. Justice Rutledge aptly stated: “Parents may be free to become martyrs themselves. But it does not *351follow they are free, in identical circumstances, to make martyrs of their children before they have reached the age of full and legal discretion when they can make that choice for themselves.” Prince v. Massachusetts, 321 U.S. 158, 170, 64 S. Ct. 438, 444 (1944).
The reasoning of Judge Spaulding, who delivered the opinion of the Superior Court, more than adequately expresses what 1 believe to be the correct and salutory approach to this situation and I take the liberty of quoting from his opinion: “This case places before the appellate courts of Pennsylvania another of the many conflicts between the exercise of First Amendment rights by Jehovah’s Witnesses and the Commonwealth’s police power to safeguard the welfare of its citizens. The First Amendment of the United States Constitution, as applied to the States by the Fourteenth Amendment, provides that the States shall not limit the free exercise of religion. However, the free exercise clause does not guarantee parents complete control, free of all State authority, merely because the parent asserts that his control is based on religion. Prince v. Massachusetts, 321 U.S. 158 (1944), sets out the often quoted definitive statement of law in this area: ‘But the family itself is not beyond regulation in the public interest, as against a claim of religious liberty. [Citations omitted.] And neither rights of religion nor rights of parenthood are beyond limitation. Acting to guard the general interest in youth’s well being, the state as parens patriae may restrict the parent’s control. . . . Its authority is not nullified merely because the parent grounds his claim to control the child’s course of conduct on religion or conscience. . . . The right to practice religion freely does not include liberty to expose the community or the child to communicable disease or the latter to ill health. . . . 321 U.S. at 166-167.’ The court below determined that the mother’s exercise of *352control here would undoubtedly expose the child to progressively worsening ill health, but it still refused to assert the State’s power by finding the child nej glected.
“Under the Juvenile Court Law, the courts of this Commonwealth can order the appointment of a guardian for a child where the natural parents refuse to provide necessary medical care. See Marsh’s Case, 140 Pa. Superior Ct. 472, 14 A. 2d 368 (1940). Further, several jurisdictions have recognized that the courts have the power and duty to authorize the use of blood transfusions necessary for the immediate preservation of the life of a child, despite the religious objections of the parents. Jehovah’s Witnesses in the State of Washington v. King County Hospital Unit No. 1, 278 F. Supp. 488 (W.D. Wash. 1967); State v. Perricone, 37 N.J. 463, 181 A. 2d 751 (1962), cert. denied, 371 U.S. 890 (1962); People ex rel. Wallace v. Labrenz, 411 Ill. 618, 104 N.E. 2d 769 (1952), cert. denied, 344 U.S. 824 (1952). The question here, however, is whether the State’s interest in the health and welfare of this child is sufficient to overcome the religious objections of the parents where no immediate threat to life exists.
“In re Sampson, 317 N.Y.S. 2d 641 (Fam. Ct. 1970), recently answered this question in the affirmative in an almost identical situation. The case involved a 15-year-old boy who required an admittedly dangerous operation for the partial correction of a facial deformity. His mother was a Jehovah’s Witness and opposed the necessary blood transfusions. The court held that despite the fact that there was no immediate threat to the child’s life, the operation would be less risky and of more benefit if performed immediately. Therefore, it found the boy neglected within the meaning of the New York Family Court Act, which is very similar to our statute. After reviewing the decisions involving *353emergency situations, the court concluded that: ‘[Although the mother’s religious objections to the administration of a blood transfusion ... is finished upon the scriptures and is sincerely held, it must give way before the state’s paramount duty to insure his right to live and grow up without disfigurement—the right to live and grow up with a sound mind and body. “Parents may be free to become martyrs themselves. But it does not follow they are free, in identical circumstances, to make martyrs of their children before they have reached the age of full and legal discretion when they can make that choice for themselves.” (Prince v. Massachusetts, 321 U.S. 158, 170, 64 S. Ct. 438, 444, 88 L. Ed. 645).’ 317 N.Y.S. at 652. The same is true here, especially in view of the fact that the proposed operation is not categorized as peculiarly ‘dangerous’.” 220 Pa. Superior Ct, 191, 195-97, 286 A. 2d 681, 683-84 (1971). With the approach of the Superior Court and the Sampson court, I wholeheartedly agree.
The majority takes the approach that the broad holding of Wisconsin v. Yoder, 406 U.S. 205, 92 S. Ct. 1526 (1972), supports the position of the mother. However, I do not read Yoder as having any bearing on this case, and if it has any, it would support the position the boy should have the operation. The Court used tlie following language which I believe indicates Yoder is not involved: “This case, of course, is not one in which any harm to the physical or mental health of the child or to the public safety, peace, order, or welfare has been demonstrated or may be properly inferred. The record is to the contrary, and any reliance on that theory [Prince] would find no support in the evidence.” [Emphasis supplied.] Id. at 230, 92 S. Ct. at 1540-41. Moreover, the following language supports the position that the boy should have the operation: “To be sure, the power of the parent, even when linked to a free *354exercise claim, may be subject to limitation under Prince if it appears that the parental decisions will jeopardize the health or safety of the child, or have a potential for significant social burdens.” (Emphasis supplied.) Id. at 233-234, 92 S. Ct. 1542.
Furthermore, I believe one of the prime considerations in Yoder was the effect of compulsory education on the religious beliefs of the children,1 this is absent in the present case. Our sole consideration with respect to the child should be his health, a consideration not present in Yoder.
I also do not agree with the emphasis the majority places on the fact this is not a life or death situation. The statute with which we are dealing (Juvenile Court Law, Act of June 2, 1933, P. L. 1433, §1, as amended, 11 P.S. §243 et seq.) does not contain any such language, nor do I find support for this position in the case law (note the use of the word health in the Yoder and Prince opinions). The statute in pertinent part states: “A child whose parent . . . neglects or refuses to provide proper or necessary subsistence, education, medical or surgical care, or other care necessary for his or her health. . . .” (Emphasis supplied.) 11 P.S. §243 (5)(c).
The statute only speaks in terms of “health”, not life or death. If there is a substantial threat to health, then I believe the courts can and should intervene to protect Ricky. By the decision of this Court today, this *355boy may never enjoy any semblance of a normal life which the vast majority of our society has come to enjoy and cherish.
Lastly, i must take issue with the manner in which the majority finally disposes of the case. I do not believe that sending the case back to allow Ricky to he heard is an adequate solution. We are herein dealing with a young hoy who has been crippled most of his life, consequently, he has been under the direct control and guidance of his parents for that time. To now presume that he could make an independent decision as to what is best for his welfare and health is not reasonable. See In Matter of Seiferth, 309 N.Y. 80, 86, 127 N.E. 2d 820, 823 (1955) (dissenting opinion, Fijld, J.). Moreover, the mandate of the Court presents this youth with a most painful choice between the wishes of his parents and their religious convictions on the one hand, and his chance for a normal, healthy life on the other hand. We should not confront Mm with this dilemma.
Oil the basis of the foregoing, I would affirm the Order of the Superior Court.
Mr. Justice Roberts and Mr. Justice Pomeroy join in this dissent.

 The Yoder Court stated: “Indeed it seems clear that if the State is empowered, as parens patriae, to ‘save’ a child from himself or his Amish parents by requiring an additional two years of compulsory formal high school education, the State will in large measure influence, if not determine, the religious future of the child. Even more markedly than in Prince, therefore, this ease involves the fundamental interest of parents, as contrasted with that of the State, to guide the religious future and education of their children.” U.S. at 232, 92 S. Ct. at 1541.